                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION


PCL CIVIL CONSTRUCTORS, INC.                      CIVIL ACTION NO. 5:19-CV-00195

VERSUS                                            JUDGE TERRY A. DOUGHTY

F.J. BURNELL, INC.                                MAG. JUDGE MARK L. HORNSBY

                                             RULING

       Plaintiff PCL Civil Constructors, Inc., (“PCL”) sued Defendant F.J. Burnell, Inc.,

(“Burnell”) for breach of contract. Pending here is PCL’s Motion for Partial Summary Judgment

[Doc. No. 15]. Burnell has filed an opposition [Doc. No. 19]. PCL has filed a reply to the

opposition [Doc. No. 20].

       For the following reasons, the Motion for Partial Summary Judgment is GRANTED.

I.     FACTS

       PCL entered into a Prime Contract dated June 23, 2014, with the Louisiana Department

of Transportation and Development (“LADOTD”), to furnish certain material, labor, and

services necessary for the construction of a road project related to Interstate 49 in Caddo Parish,

Louisiana (“the Project”).

       PCL entered into a Subcontract Agreement (“the Subcontract”) with Burnell in the

original amount of $9,836,247.40, whereby Burnell was required to perform a certain scope of

the Prime Contract work. With additional revisions that changed the scope of work, the final

Subcontract sum totaled $10,012,279.55. With certain back charges claimed by PCL in the

amount of $351,656.88, the final revised Subcontract sum was $9,660,622.67.
        PCL contends that, mainly because of Burnell’s failure to pay its subcontractors and

suppliers, PCL was forced to make total payments of $10,387,461.28 for the work that Burnell

was to perform under the Subcontract, rather than the final revised Subcontract sum of

$9,660,622.67, a difference of $726,838.61.

        On February 15, 2019, PCL filed this lawsuit against Burnell, in which it contends that it

is entitled under the provisions of the Subcontract to recover this $726,838.61 in payments above

and beyond the revised final Subcontract sum that it made, in addition to other damages for

Burnell’s alleged breach of the Subcontract, interest, and attorney’s fees.

        On March 4, 2020, PCL filed the pending motion seeking a partial summary judgment for

the $726,838.61. PCL reserves all rights to seek any remaining damages, interest, and attorney’s

fees at trial.

        Burnell responds that most, if not all, of the added expenses claimed by PCL were caused

by early delays in the project for which Burnell is not responsible.

        The motion is fully briefed, and the Court is prepared to rule.

II.     LAW AND ANALYSIS

        A.       Standard of Review

        Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA


                                                 2
party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.)

        B.     Analysis

        Under Louisiana law, the contract is “the law between the parties” and “is read for plain

meaning.” In re Liljeberg Enters., Inc., 304 F.3d 410, 439 (5th Cir. 2002) (quoting Nat’l Union

Fire Ins. Co. v. Circle, Inc., 915 F.2d 986, 989 (5th Cir. 1990)). Therefore, when the words of a

contract are clear and explicit and lead to no absurd consequences, no further interpretation may

be made in search of the parties’ intent. Id. The Court need not look beyond the four corners of

the contract to determine the mutual intent of the parties. Liberty Mut. Ins. Co. v. Pine Bluff Sand

& Gravel Co., 89 F.3d 243, 246 (5th Cir.1996).




                                                  3
       PCL has submitted as summary judgment evidence the Affidavit of Dustin Guszkiewicz,

PCL’s Project Manager for the Project. [Doc. No. 15-4]. Attached to the Affidavit as Exhibit

“A” is a copy of the Subcontract. Exhibit “B” establishes that additional revisions changed the

scope of the work, making the final Subcontract sum total $10,012,279.55; and, that certain back

charges in the amount of $351,656.88 resulted in the final revised Subcontract sum to be

$9,660,622.67.

       Exhibit C to the Guszkiewicz Affidavit is a spreadsheet listing the payments made by

PCL totaling $10,387,461.28 for the work Burnell was to perform under the Subcontract and

establishing that PCL has expended $726,838.61 beyond the revised Subcontract sum of

$9,660,622.67.

       Exhibit D establishes that, in some instances, liens had been filed and/or demands for

payment had been made by Burnell’s subcontractors or suppliers for certain amounts that Burnell

was responsible for paying.

       PCL additionally attaches portions of the deposition of Grover W. Netherton

(“Netherton”), owner of Burnell, to show that he acknowledged PCL’s contractual right to assert

back charges in its deposition and further acknowledged that the contractual right was never

waived or modified. [Doc. Nos. 15-5,6].

       PCL points to specific provisions of the Subcontract which give it a contractual right to

back charge Burnell and to recover certain monies expended by PCL from Burnell. For example,

under Article 5 of the Uniform Conditions of Subcontract (“the Uniform Conditions”), PCL has

the unilateral right to deduct the costs of work it performed to remediate defective work

performed by Burnell if Burnell fails to remedy the deficiency. [Doc. No. 15-4, pp 13,14].

Under Article 6.4 of the Uniform Conditions, PCL has the unilateral right to deduct its costs of


                                                4
clean-up if, after notice, Burnell fails or refuses to perform the clean-up work itself. [Id., p. 14].

Under Article 9 of the Uniform Conditions, PCL is empowered to withhold and/or back charge

Burnell for a variety of enumerated reasons. [Id., pp. 15, 16].

        Also, Article 9 of the Uniform Conditions provides that Burnell agreed to timely pay all

amounts due its sub-subcontractors and suppliers, and that PCL could make payment to Burnell

by check payable jointly to Burnell and its sub-subcontractors, suppliers, sureties, and/or

governmental agencies when PCL, “in its sole discretion,” determined such joint payment was

necessary to protect PCL or LADOTD from claims. [Id.].

        Finally, under Article 21.1.2 of the Uniform Conditions to Subcontract, if Burnell

triggered any of the default conditions outlined in Article 21.1 of the Uniform Conditions to

Subcontract, then PCL had the unilateral power --after notice to Burnell --to cure the default at

Burnell’s cost with a 15% fee, and deduct the cost from the Subcontract sum. [Id., p. 22].

        In sum, PCL has provided summary judgment evidence establishing its contractual rights,

establishing the payments made by PCL totaling $10,387,461.28 for the work Burnell was to

perform under the Subcontract, and establishing that PCL has expended $726,838.61 beyond the

revised Subcontract sum of $9,660,622.67.

        PCL asserts that, as there is no dispute as to the original Subcontract amount of

$9,836,247.40, no dispute as to the final Subcontract sum total of $10,012,279.55, no dispute as

to PCL’s unilateral legal right to withhold and/or back charge Burnell $351,656.88, and no

dispute as to PCL’s total payment of $10,387,461.28 for work under Burnell’s scope, then, as a

matter of contractual interpretation, the Court should grant a partial summary judgment in favor

of PCL in the amount of $726,838.61.

        In its opposition, Burnell does not dispute the revised Subcontract sum, it does not dispute


                                                   5
PCL’s right to back charge Burnell, and it does not dispute PCL’s contractual right to recoup the

payments made to Burnell’s subcontractors and suppliers from Burnell. Instead, Burnell alleges

that the added expenses claimed by PCL ($726,838.61) were mainly incurred because of changes

to the concrete surface testing requirements, which increased the costs of the project, and for which

Burnell is not responsible.

       Specifically, Burnell contends that, during a delay period, the LADOTD changed their

requirements for the testing of concrete pavement, which increased the test timing and costs. Thus,

according to Burnell, a significant portion of the expenses sought by PCL were incurred complying

with the LADOTD’s new pavement requirements and were not caused by Burnell. In support of

its contentions, Burnell offers the Affidavit of Netherton, owner of Burnell. [Doc. No. 19-2].

       Burnell concludes that, because most of the extra expenses were caused by the changes

imposed by the LADOTD for which Burnell is not responsible, PCL’s Motion for Partial Summary

Judgment should be denied.

       PCL responds that Burnell’s allegations are vague and insufficient to meet Burnell’s burden

to oppose a motion for partial summary judgment and are also, as a matter of law, irrelevant to

PCL’s summary judgment motion. PCL further responds that the Netherton Affidavit is self-

serving, inflated with conclusory allegations, and cites to no documentary evidence to support

those allegations.

       PCL contends that Burnell’s assertion that the LADOTD’s alleged decision to change the

testing requirements caused project delays and increased project costs is irrelevant for purposes of

this motion because it is merely a pass-through claim under the Subcontract. Article 12.4 of the

Subcontract outlines such claims, which include DOTD’s decision to change the testing

requirements:


                                                 6
                If [Burnell] is unsatisfied with any proposed Revision or
                Construction Change Directive, or otherwise has a claim for which
                [LADOTD] is or may be responsible, [PCL], upon [Burnell’s]
                timely request and at [Burnell’s] sole expense, may assist [Burnell]
                in presenting its claims to [LADOTD].

[Doc. No. 15-4, p.18]. PCL further asserts that the Subcontract provides that when PCL submits

a pass-through claim to LADOTD on behalf of Burnell, PCL acts “solely as a conduit for such

claim and assumes no responsibility or liability.” [Id.] Here, Burnell admits that it considered the

LADOTD’s testing change a pass-through claim. [Burnell’s 30(6)(B) Deposition, Doc. No. 20-

1]. PCL concludes, as such, Burnell’s attempt to transform its pass-through claim of LADOTD’s

change in equipment testing to a genuine issue of material fact to defeat PCL’s summary judgment

is misplaced.

       The Court finds that PCL has met its initial burden by producing sufficient evidence to

support its claims. The burden is then on Burnell to raise a genuine issue of material fact for trial.

The Court finds that Burnell has failed to meet that burden. First, Netherton’s Affidavit is not

sufficient to establish a genuine issue of material fact. “A party's own testimony is often ‘self-

serving,’ but we do not exclude it as incompetent for that reason alone. . . . Instead, an affidavit

based on personal knowledge and containing factual assertions suffices to create a fact issue, even

if the affidavit is arguably self-serving.” C.R. Pittman Const. Co., Inc. v. National Fire Ins. Co. of

Hartford, 453 Fed. App’x. 439, 443 (5th Cir. 2011). (emphasis added).

       The Netherton Affidavit asserts that various factors either delayed the project or

increased project costs; but it does not attach any documentation to support such an assertion.

There is nothing in the Affidavit to indicate it is based on Netherton’s personal knowledge. In

addition, the Netherton Affidavit offers his “opinion” rather than any empirical data, calculation,

or deposition testimony.


                                                  7
       By way of contrast, the affidavit PCL submitted in support of its motion included over sixty

(60) pages of documentation to support the facts asserted, whereas the Netherton Affidavit includes

no documentation at all. As such, the Netherton Affidavit alone cannot defeat PCL’s summary

judgment.

       Secondly, assuming arguendo these deficiencies in Netherton’s Affidavit do not exist,

PCL is nevertheless entitled to summary judgment because Burnell does not dispute PCL’s

arguments that it has the right to recover the amount of $726,838.61 under the express provisions

of the Subcontract. Burnell makes allegations that most of the extra expenses were caused by

weather delays or changes imposed by the DOTD; however, Burnell points to no provisions in

the Subcontract which would allow it to shift the responsibility of bearing these alleged extra

expenses to PCL. Netherton in his deposition acknowledged PCL’s contractual right to assert

back charges and further acknowledged that the contractual right was never waived or modified.

[Doc. Nos. 15-5,6]. As indicated above, the contract is “the law between the parties.”

       Thirdly, the Court finds that Burnell’s argument, that LADOTD’s alleged decision to

change the testing requirements caused project delays and increased project costs, is irrelevant.

Burnell admits that this constituted a pass-through claim which it could have asserted under the

Subcontract. Burnell’s attempt to transform its pass-through claim of LADOTD’s change in

equipment testing to a genuine issue of material fact to defeat PCL’s summary judgment is

misplaced.

       In sum, PCL’s motion for partial summary judgment seeks to enforce its contractual rights

and recoup monies owed to it for payments made to Burnell’s subcontractors and suppliers beyond

the revised Subcontract sum. Burnell’s opposition does not dispute PCL’s contractual rights to

recover what is seeks.     Burnell’s unsupported allegations of irrelevant project delays are


                                                 8
insufficient to carry its burden of establishing a genuine issue of material fact which would

preclude summary judgment in favor of PCL.

       Accordingly, the Court finds that PCL should be granted partial summary judgment in the

amount of $726,838.61.

III.   CONCLUSION

       For the reasons set forth above, PCL’s Motion for Partial Summary Judgment [Doc. No.

15] is GRANTED. PCL is granted partial summary judgment in the amount of $726,838.61.

PCL’s right to seek any remaining damages, interest, and attorney’s fees at trial is reserved.

       MONROE, LOUISIANA, this 9th day of April, 2020.




                                                     ___________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                 9
